

117 HR 4682 : Unmanned Aerial Security Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 4682IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Received, read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo prohibit the Secretary of Homeland Security from operating or procuring certain foreign-made unmanned aircraft systems, and for other purposes.1.Short titleThis Act may be cited as the Unmanned Aerial Security Act or the UAS Act. 2.Prohibition on operation or procurement of certain foreign-made unmanned aircraft systems(a)Prohibition on agency operation or procurementExcept as provided in subsection (b) and subsection (c)(3), the Secretary of Homeland Security may not operate, provide financial assistance for, or enter into or renew a contract for the procurement of—(1)an unmanned aircraft system (UAS) that—(A)is manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country;(B)uses flight controllers, radios, data transmission devices, cameras, or gimbals manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country;(C)uses a ground control system or operating software developed in a covered foreign country or by a corporation domiciled in a covered foreign country; or(D)uses network connectivity or data storage located in a covered foreign country or administered by a corporation domiciled in a covered foreign country;(2)a software operating system associated with a UAS that uses network connectivity or data storage located in a covered foreign country or administered by a corporation domiciled in a covered foreign country; or(3)a system for the detection or identification of a UAS, which system is manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country.(b)Waiver(1)In generalThe Secretary of Homeland Security is authorized to waive the prohibition under subsection (a) if the Secretary certifies in writing to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that a UAS, a software operating system associated with a UAS, or a system for the detection or identification of a UAS referred to in any of subparagraphs (A) through (C) of such subsection that is the subject of such a waiver is required—(A)in the national interest of the United States;(B)for counter-UAS surrogate research, testing, development, evaluation, or training; or(C)for intelligence, electronic warfare, or information warfare operations, testing, analysis, and or training.(2)NoticeThe certification described in paragraph (1) shall be submitted to the Committees specified in such paragraph by not later than the date that is 14 days after the date on which a waiver is issued under such paragraph.(c)Effective dates(1)In generalThis Act shall take effect on the date that is 120 days after the date of the enactment of this Act.(2)Waiver processNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish a process by which the head of an office or component of the Department of Homeland Security may request a waiver under subsection (b).(3)ExceptionNotwithstanding the prohibition under subsection (a), the head of an office or component of the Department of Homeland Security may continue to operate a UAS, a software operating system associated with a UAS, or a system for the detection or identification of a UAS described in any of subparagraphs (1) through (3) of such subsection that was in the inventory of such office or component on the day before the effective date of this Act until—(A)such time as the Secretary of Homeland Security has—(i)granted a waiver relating thereto under subsection (b), or(ii)declined to grant such a waiver, or(B)one year after the date of the enactment of this Act, whichever is later. (d)Drone origin security report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a terrorism threat assessment and report that contains information relating to the following:(1)The extent to which the Department of Homeland Security has previously analyzed the threat that a UAS, a software operating system associated with a UAS, or a system for the detection or identification of a UAS from a covered foreign country operating in the United States poses, and the results of such analysis.(2)The number of UAS, software operating systems associated with a UAS, or systems for the detection or identification of a UAS from a covered foreign country in operation by the Department, including an identification of the component or office of the Department at issue, as of such date.(3)The extent to which information gathered by such a UAS, a software operating system associated with a UAS, or a system for the detection or identification of a UAS from a covered foreign country could be employed to harm the national or economic security of the United States.(e)DefinitionsIn this section:(1)Covered foreign countryThe term covered foreign country means a country that—(A)the intelligence community has identified as a foreign adversary in its most recent Annual Threat Assessment; or(B)the Secretary of Homeland Security, in coordination with the Director of National Intelligence, has identified as a foreign adversary that is not included in such Annual Threat Assessment.(2)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).(3)Unmanned aircraft system; UASThe terms unmanned aircraft system and UAS have the meaning given the term unmanned aircraft system in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 44802 note).Passed the House of Representatives September 29, 2021.Cheryl L. Johnson,Clerk